Ry the Court.

Warner, J.
delivering the opinion.
The complainants filed their bill, as the creditors of Mary Abbott, deceased, against the defendants, as her administrators, asking the aid of a Court of Equity, to enable them to collect their demands against the intestate, from her legal representatives. For the purpose of giving to the Court jurisdiction, it is alleged, that the administrators have made an imperfect inventory of the intestate’s property; that they have failed to include in such appraisement, valuable real and personal estate, consisting of lands and negroes; alleging that the same is, by virtue of cer tain deeds of marriage settlement, the separate property of the wives of the administrators, who are the daughters of the intes*38tate; that suit has been instituted in the Common Law Court, on their respective demands against the administrators, who have pleaded thereto, plene administravit, and plene administravit prater.
There is no allegation in the complainants’ bill, which, in our judgment, makes it necessary for them to apply to a Court of Equity for relief. For aught that appears, their remedy at Law is ample and adequate. The question of title to the property, which is alleged to have been the intestate’s at the time of her death, can be as well tried at Law, on the issue of plene administravit, as in a Court of Equity ; at least, no reason is suggested by the bill, why it cannot. If the complainants should obtain judgments against the administrators, quando acciderint, the same might be levied on the property of the intestate which had not come to the hands of the administrators to be administered, as was ruled by this Court, in Allen vs. Matthews, 7 Ga. R. 149. If the property levied on by such judgment, should be claimed as not having been the property of the intestate at the time of her death, there does not appear to be any obstacle or obstruction, why the title to such property could not as well be tried at Law, as in a Court of Equity.
It is undoubtedly the policy of our State legislation, not to compel parties to litigate their rights in a Court of Equity, when the Common Law Courts afford them an ample, adequate remedy ; and we have endeavored to conform to that policy, in the adjudications made by this Court. Coleman vs. Freeman, 3 Kelly, 137. Powers vs. Gray, 7 Ga. R. 206. If, in the prosecution of their legal rights, the aid of a Court of Equity shall be necessary to enable them to obtain them, the door of that Court is always open to afford the necessary assistance, upon a proper case being made; but until such a case is made, the parties must pursue their ordinary remedies in the Common Law Court.
Let the judgment of the Court below be affirmed.